                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
Hearing Information:
                       Debtor:   NATALIE ELAYNE JOHNSON
                 Case Number:    2:16-BK-10288-EPB            Chapter: 13

          Date / Time / Room:    TUESDAY, JUNE 18, 2019 01:30 PM 7TH FLOOR #703

         Bankruptcy Judge:       EDDWARD P. BALLINGER JR.
              Courtroom Clerk:   ANNETTE FRANCHELLO
               Reporter / ECR:   KAYLA COLASONT                                                  0.00


Matters:
       1) CONTINUED HEARING ON TRUSTEE'S MOTION FOR A COURT ORDER ALLOWING TRUSTEE TO LIMIT
          COMMUNICATION WITH DEBTOR PURSUANT TO 11 U.S.C. § 704(A)(7)
          R / M #: 98 / 0

       2) CONTINUED EXPEDITED HEARING ON DEBTOR'S MOTION TO INCUR NEW DEBT AND TO REMOVE
          MORTGAGE, ARREARAGES, MORTGAGE HOLDER'S ATTORNEY'S FEES, HOMEOWNERS ASSOCIATION
          FEES AND FEDERAL TAXES FROM CHAPTER 13
          R / M #: 103 / 0



Appearances:

        RACHEL ELIZABETH FLINN, ATTORNEY FOR RUSSELL BROWN
        NATALIE JOHNSON, PRO SE DEBTOR




    Case 2:16-bk-10288-EPB                 Doc 116 Filed 06/18/19 Entered 06/19/19 09:54:44 Desc
Page 1 of 2                                                                             06/19/2019 9:54:34AM
                                            Main Document Page 1 of 2
                                        UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF ARIZONA

                                                           Minute Entry
(continue)...   2:16-BK-10288-EPB            TUESDAY, JUNE 18, 2019 01:30 PM


Proceedings:                                                                                                            1.00

          ITEM # 2

          The Court notes that the pending objection has been resolved by Ms. Johnson agreeing to pay the
          amount the creditor claimed.

          Ms. Johnson agrees. She states that the loan should be approved by June 21, 2019 so it can fund on
          July 5, 2019 or July 7, 2019. She notes that Mr. Knapper is aware and agreeable to the dates.

          Ms. Flinn states that if the title company is okay without the HOA being paid in full, she is fine with it.
          The amount due to the HOA that is to be paid through the plan is $4,857.00. She notes that usually
          the HOA is paid directly at the time of closing and Debtor will then stop making payments through the
          plan.

          Ms. Johnson agrees to have the HOA paid.

          COURT: IT IS ORDERED directing Ms. Flinn to prepare an appropriate form of order and circulate it to
          the Debtor and Mr. Knapper.

          ITEM # 1

          The Court has read the motion and at this point in the case, believes there is no need for Debtor to
          communicate with the Trustee's Office.

          Ms. Johnson agrees and apologizes to the Court. She notes that she intends to use some of the money
          to obtain counsel.

          COURT: IT IS ORDERED granting the motion with the provision that until Ms. Johnson obtains
          counsel, she is to file any pleadings with the court. The Court directs Ms. Flinn to upload an
          appropriate form of order.



          Notice sent through the
          Bankruptcy Noticing Center "BNC"
          on 06-19-2019 to the following:

          Natalie Johnson
          625 W. Westwood Circle, Unit 172
          Mesa, AZ 85210




      Case 2:16-bk-10288-EPB                 Doc 116 Filed 06/18/19 Entered 06/19/19 09:54:44 Desc
Page 2 of 2                                                                               06/19/2019 9:54:34AM
                                              Main Document Page 2 of 2
